Case 1:18-cv-03098-RM-NRN Document 239 Filed 05/18/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   CAROL E. DAVIS, YVETTE MONICA
   DAVIS, TRACY FIGUEROA, DIEDRE
   WINGET, ANN MARIE COLE,                             Case No.: 1:18-cv-03098-RM
   JAVONTE DUNCAN, LAKIYAH N.
   DAVIS, LEON PATRICK CHERRY,
   CEDRIC RANDLE, SHANICKQUA B.
   HUDSON, SANDRA KAY GRIFFIN,
   MYKIESHA MCFARLAND, MELISSA
   ZWEYER and JESSICA JONES,
   individually and on behalf of all other
   similarly situated individuals,

                    Plaintiffs,

   v.

   TTEC HEALTHCARE SOLUTIONS,
   INC. and TTEC HOLDINGS, INC.,

                   Defendants.




                           NOTICE OF ENTRY OF APPEARANCE


        The Court and all parties are hereby notified that the undersigned counsel, Alana A. Karbal,

  of the law firm SOMMERS SCHWARTZ, P.C., enters her appearance on behalf of Plaintiffs,

  CAROL E. DAVIS, YVETTE MONICA DAVIS, TRACY FIGUEROA, DIEDRE WINGET,

  ANN MARIE COLE, JAVONTE DUNCAN, LAKIYAH N. DAVIS, LEON PATRICK

  CHERRY, CEDRIC RANDLE, SHANICKQUA B. HUDSON, SANDRA KAY GRIFFIN,

  MYKIESHA MCFARLAND, MELISSA ZWEYER and JESSICA JONES, individually and
Case 1:18-cv-03098-RM-NRN Document 239 Filed 05/18/21 USDC Colorado Page 2 of 2




  on behalf of all other similarly situated individuals. The Court and counsel are requested to serve

  all papers, pleadings and other things required to be served upon the undersigned counsel.



                                                Respectfully Submitted,
  Dated: May 18, 2021
                                                /s/ Alana A. Karbal
                                                Matthew L. Turner
                                                Kevin J. Stoops
                                                Rod M. Johnston
                                                Alana A. Karbal
                                                SOMMERS SCHWARTZ, P.C.
                                                One Towne Square, 17th Floor
                                                Southfield, Michigan 48076
                                                (248) 355-0300
                                                akarbal@sommerspc.com

                                                Attorneys for Plaintiffs and the Putative
                                                Collective/Class Members



                                        Certificate of Service

         I hereby certify that on May 18, 2021, I electronically filed the foregoing with the Clerk of
  the Court using the EFC system, which will send notification of such filing to all counsel of record.


                                                /s/ Janice Koehler
                                                Sommers Schwartz, P.C.
                                                One Towne Square, 17th Floor
                                                Southfield, MI 48076
                                                (248) 355-0300
